DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-17, in the reply filed on 12 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 March 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hayden et al. (US 2016/0348642 A1).
Regarding claim 1, Hayden discloses a method of manufacturing composite assemblies (title/abstract), comprising: laying up composite plies 15, 16 on molds 10, 11 for two or more uncured components (FIG. 4a-e, ¶¶ 43-45); joining the molds for the two or more uncured components to form a tubular body (FIG. 4f); and curing the joined components simultaneously to create a single composite assembly (¶ 46).
Regarding claim 2, Hayden discloses forming at least one axial edge having a sloped shape on the uncured components (FIG. 4e at elements 21, 23); and mating the sloped axial edges together when joining the uncured components (FIG. 5) .
Regarding claim 7-8, Hayden discloses two molds 10, 11 (FIG. 4a). The mold 10 is a female mold with a single female cavity; while the mold 11 is a complex curve having both a male cavity portion, and a female cavity portion (FIG. 4a-f).
Regarding claim 9, Hayden discloses that the single composite assembly forms a spar for an aerodynamic component (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) as applied to claim 1 above, further in view of Garcia Nieto et al. (US 2015/0375846 A1).
Hayden does not appear to expressly disclose fasteners.
However, Garcia Nieto discloses a method for manufacturing composite articles, in particular the leading edge of an aircraft (title/abstract) wherein adjacent edges of the composite are alternatively joined by fasteners, such as metal rivets (¶¶ 17, 23, 29, 38, 47, 52)
prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the rivets of Garcia Nieto, because such riveting is an alternative joining means which could be used with expected results.

Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) as applied to claim 1 above, further in view of Braley et al. (US 8,753,091 B1).
Regarding claims 5-6, Hayden does not appear to expressly disclose additional plies to cover the cured seam.
However, Braley discloses a method of forming composite wind turbine blades (title/abstract) wherein seams between end-to-end joints 114 of adjacent cured composite members 100 (9:61-10:5) are wrapped with fiber wrap material 122 (6:30-43).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the seam wrapping of Braley, in order to reinforce the seam with expected results.
Regarding claim 10, Braley discloses glass and carbon fibers (3:1+)

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of Datta (US 9,492,973 B2).
Regarding claim 11, Hayden discloses a method of manufacturing composite assemblies (title/abstract), comprising: laying up composite plies 15, 16 on molds 10, 11 for two or more uncured components (FIG. 4a-e, ¶¶ 43-45); joining the molds for the two or more uncured components to form a tubular body (FIG. 4f); and curing the joined components simultaneously to create a single composite assembly (¶ 46). Hayden also discloses a tapered trailing edge core former piece 30 (FIG. 9, ¶ 53).

However, Datta discloses a similar method for forming composite rotor blades (title/abstract) wherein a core 140 placed within a tubular body formed by a first/second shell substrates 120, 160 within a first/second mold 102, 104 (FIG. 3-5, 6:18-62); and wherein the core includes an outer permanent portion 142 comprising composite layers (8:53-64). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the wrapped core of Datta, in order to provide further reduce weaknesses at the joints and edges (Datta 1:46+).
Regarding claim 12, Hayden discloses forming at least one axial edge having a sloped shape on the uncured components (FIG. 4e at elements 21, 23); and mating the sloped axial edges together when joining the uncured components (FIG. 5).
Regarding claim 13-15, Datta suggest that the composite plies on the mandrel can form a single, two, or more uncured inner component that wrap at least partially around the circumference of the mandrel (FIG. 3-5, 8:53-64).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over over Hayden et al. (US 2016/0348642 A1) in view of Datta (US 9,492,973 B2) as applied to claim 11 above, further in view of Braley et al. (US 8,753,091 B1).

However, Braley discloses a method of forming composite wind turbine blades (title/abstract) wherein seams between end-to-end joints 114 of adjacent cured composite members 100 (9:61-10:5) are wrapped with fiber wrap material 122 (6:30-43).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the seam wrapping of Braley, in order to reinforce the seam with expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Measom; Ronald J. et al.
US 10723438 B2
Paulson; Jared Mark et al.
US 20200031086 A1
Breon; Joshua A. et al.
US 10406763 B2
Zamora Rodriguez; Alonso O. et al.
US 9669589 B2
Hayden; Paul Trevor et al.
US 10677215 B2
Schibsbye; Karsten
US 9422916 B2
Measom; Ronald J. et al.
US 9638048 B2
Baker; Myles L.
US 20140271217 A1
Ingram, Jr.; William H. et al.
US 8691037 B2
Stiesdal; Henrik et al.
US 7473385 B2
Chapman Jr, W. Cullen
US 20030146346 A1
Pallu De La Barriere; Philippe
US 6264877 B1
Cook; James A. et al.
US 5392514 A
Weingart; Oscar
US 4273601 A
Clark; Frank B.
US 4169749 A
Dunahoo; Edmond O.
US 3962506 A
Brunsch; Klaus
US 3713753 A
HINDS JAMES A
US 3028292 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742